                                      Case 21-10213              Doc 1        Filed 01/12/21           Page 1 of 10


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MARYLAND

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Home Sweet Home DD, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed           Home-Sweet-Home-DD, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1740 Twinspring Road, Suites A-D                                136 Clarence Avenue
                                  Severna Park, MD 21277                                          Severna Park, MD 21146
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Anne Arundel                                                    Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.homesweethomeddinc.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                        Case 21-10213               Doc 1         Filed 01/12/21              Page 2 of 10
Debtor    Home Sweet Home DD, Inc.                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 62

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                             Case 21-10213              Doc 1       Filed 01/12/21          Page 3 of 10
Debtor   Home Sweet Home DD, Inc.                                                    Case number (if known)
         Name




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy              page 3
                                     Case 21-10213                 Doc 1        Filed 01/12/21            Page 4 of 10
Debtor   Home Sweet Home DD, Inc.                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                                     Case 21-10213                Doc 1        Filed 01/12/21             Page 5 of 10
Debtor    Home Sweet Home DD, Inc.                                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 12, 2021
                                                  MM / DD / YYYY


                             X   /s/ Meta K. Townsend                                                     Meta K. Townsend
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Brett Weiss                                                           Date January 12, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Brett Weiss
                                 Printed name

                                 The Weiss Law Group, LLC
                                 Firm name

                                 6404 Ivy Lane, Suite 650
                                 Greenbelt, MD 20770
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (301) 924-4400                Email address      brett@BankruptcyLawMaryland.com

                                 02980 MD
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                          Case 21-10213              Doc 1     Filed 01/12/21     Page 6 of 10




                                                               United States Bankruptcy Court
                                                                      District of Maryland
 In re      Home Sweet Home DD, Inc.                                                                  Case No.
                                                                                Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       January 12, 2021                                        /s/ Meta K. Townsend
                                                                     Meta K. Townsend/President
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
               Case 21-10213   Doc 1   Filed 01/12/21   Page 7 of 10



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Internal Revenue Service
    Centralized Insolvency Operation
    PO Box 7346
    Philadelphia, PA 19101-7346



    State of Maryland
    Comptroller of the Currency
    Compliance Division, Room 409
    301 West Preston Street
    Baltimore, MD 21201



    Equifax Information Services, LLC
    PO Box 740256
    Atlanta, GA 30348



    Chex System, Inc.
    Attn: Consumer Relations
    7805 Hudson Road, Suite 100
    Saint Paul, MN 55125



    ABW Accounting
    13508 E. Boundary Road, Suite A
    Midlothian, VA 23112



    Apex Financial Services, LLC
    2 Reservoir Circle #100
    Pikesville, MD 21208



    Baltimore County
    400 Washington Ave
    Towson, MD 21204



    BANK OF AMERICA
    PO BOX 982238
    EL PASO, TX 79998-2238
           Case 21-10213    Doc 1   Filed 01/12/21   Page 8 of 10




City of Baltimore
Bureau of Revenue Collections
200 Holliday Street
Baltimore, MD 21202



Comcast Corporation
1701 JFK Boulevard
Philadelphia, PA 19103



Convergent Outsourcing, Inc.
800 SW 39th Street
Renton, WA 98057



FBCS Inc.
2200 Byberry Rd. Ste. 120
Hatboro, PA 19040



First Insurance Funding
450 Stokie Boulevard, #1000
Northbrook, IL 60062



Gordon Feinblatt LLC
233 East Redwood Street
Baltimore, MD 21202



Hunter Piel, Esq.
502 Washington Avenue, Suite 730
Towson, MD 21204



Maryland Transportation Authority
2310 Broening Highway
Baltimore, MD 21224



McCarthy, Burgess & Wolff
26000 Cannon Rd.
Bedford, OH 44146
           Case 21-10213    Doc 1   Filed 01/12/21   Page 9 of 10




Merritt Properties
2066 Lord Baltimore Drive
Windsor Mill, MD 21244



Meta K. Townsend
136 Clarence Avenue
Severna Park, MD 21146



MTA Bridges & Tunnels
Park 1
New York, NY 10035



Municipal Investments LLC
11426 York Road, 1st Floor
Cockeysville, MD 21030



MVA
6601 Ritchie Hwy NE
Glen Burnie, MD 21062-1000



Myson Holding Company LLC
900 MacPhail Crossing Unit 4C
Bel Air, MD 21015



Samuel Mogavero
1552 Fairview Beach Road
Pasadena, MD 21122



State of Delaware
PO Box 677
Dover, DE 19903



Transworld Systems Inc.
C/O The Corporation Trust, Inc., RA
300 E Lombard St
Baltimore, MD 21202-3219
          Case 21-10213   Doc 1   Filed 01/12/21   Page 10 of 10




Truist Bank
214 N. Tryon Street
Charlotte, NC 28202



Verizon
Bankruptcy Department
404 Brock Dr
Bloomington, IL 61701-2654
